Case 3:15-cv-07658-MAS-LHG Document 467 Filed 07/15/19 Page 1 of 2 PagelD: 13352

UNITED STATES DISTRICT COURT

 

 

 

 

DISTRICT OF NEW JERSEY
In re VALEANT PHARMACEUTICALS )
INTERNATIONAL, INC. SECURITIES ) Master File No. 3:15-cv-07658
LITIGATION ) (MAS) (LHG)
)
) STIPULATION AND
This Document Relates To: ) ORDER EXTENDING THE VAC
) DEFENDANTS’ TIME TO ANSWER
) THE FIRST AMENDED COMPLAINT
No. 3:15-CV-07658 MAS-LHG )
)

 

This Stipulation is entered into between Lead Plaintiff TIAA (“Lead Plaintiff’) and
Defendants ValueAct Capital Management L.P., VA Partners I, LLC, ValueAct Holdings, L.P.,
ValueAct Capital Master Fund, L.P., ValueAct Co-Invest Master Fund, L.P., and J effrey W.
Ubben (collectively, the “WAC Defendants”).

WHEREAS, Lead Plaintiff filed a First Amended Consolidated Complaint (the “FAC”)
in the above-captioned action on September 20, 2018 (ECF No. 352);

WHEREAS, the VAC Defendants moved to dismiss the FAC’s claims against them on
October 31, 2018 (ECF No. 387);

WHEREAS, the Court denied the VAC Defendants’ motion on June 30, 2019 (ECF Nos.
462, 463);

WHEREAS, the VAC Defendants intend to file an answer to the FAC;

WHEREAS, the VAC Defendants have until July 15, 2019 to answer the FAC under
Federal Rule of Civil Procedure 12(a)(4)(A);

WHEREAS, the VAC Defendants require additional time to prepare their answer to

Plaintiffs’ FAC given its 765-paragraph length and the intervening July 4th holiday; and
Case 3:15-cv-07658-MAS-LHG Document 467 Filed 07/15/19 Page 2 of 2 PagelD: 13353

WHEREAS, counsel for Lead Plaintiff consents to the VAC Defendants’ request to

extend their deadline to answer the FAC by twenty-one days;

IT IS HEREBY STIPULATED AND AGREED by the undersigned that the VAC

Defendants’ time to answer the FAC is extended to August 5, 2019.

ALLEN W. BURTON
O’MELVENY & MYERS LLP

By: _/s/ Allen W. Burton
Allen W. Burton

7 Times Square

New York, New York 10036

Tel. 212-326-2000

Counsel for Defendants Jeffrey W. Ubben,
ValueAct Holdings, L.P., ValueAct Capital
Master Fund, L.P., VA Partners I, LLC,
ValueAct Capital Management L.P., and
ValueAct Co-Invest Master Fund, L.P.

SO ORDERED, on this _/S” day of Ju / u

 

ic f
Hon. Lois H. eUS ML

CHRISTOPHER A. SEEGER
SEEGER WEISS LLP

By:__/s/ Christopher A. Seeger
Christopher A. Seeger

55 Challenger Road, 6th Floor

Ridgefield Park, NJ 07660

Telephone: (973) 639-9100

Local Counsel for Plaintiffs

ROBBINS GELLER RUDMAN
& DOWD LLP
James E. Barz
Frank A. Richter
200 South Wacker Drive, 31st Floor
Chicago, IL 60606
Telephone: (312) 674-4674

Counsel for Lead Plaintiff TIAA

, 2019,
